FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                            FOR THE TENTH CIRCUIT                             April 3, 2017
                        _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
DENNIS MARTIN,

      Petitioner - Appellant,

v.                                                         No. 17-6019
                                                    (D.C. No. 5:16-CV-01170-D)
CARL BEAR, Warden,                                         (W.D. Okla.)

      Respondent - Appellee.
                      _________________________________

            ORDER DENYING CERTIFICATE OF APPEALABILITY*
                   _________________________________

Before LUCERO, O’BRIEN, and MORITZ, Circuit Judges.
                  _________________________________

      Dennis Martin, appearing pro se, seeks a certificate of appealability (“COA”)

to appeal the district court’s dismissal of his 28 U.S.C. § 2241 petition. We deny a

COA and dismiss the appeal.

                                            I

      Martin is a state prisoner in Oklahoma. He asserts that he has been wrongfully

imprisoned for 34 years and that there are no records of his arrest, conviction, or

sentence. In 2016, Martin filed a § 2241 petition in the district court, asserting three

grounds for relief: (1) wrongful incarceration; (2) denial of access to courts, denial


      *
         This order is not binding precedent, except under the doctrines of law of the
case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
of due process, and suspension of habeas corpus; and (3) violation of his rights under

the Oklahoma Constitution. The district court concluded that none of Martin’s

claims were cognizable under § 2241. It dismissed the petition without prejudice and

did not address whether to issue a COA. After the court denied Martin’s motion for

reconsideration, he filed an application for a COA with this court.

                                           II

      A state prisoner may not appeal the denial of habeas relief under § 2241

without a COA. Montez v. McKinna, 208 F.3d 862, 867 (10th Cir. 2000). We will

issue a COA only if Martin demonstrates “that reasonable jurists could debate

whether (or, for that matter, agree that) the petition should have been resolved in a

different manner or that the issues presented were adequate to deserve

encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473, 484 (2000)

(quotation omitted). Because Martin is proceeding pro se, we construe his filings

liberally. Garza v. Davis, 596 F.3d 1198, 1201 n.2 (10th Cir. 2010).

      Martin raises only one claim for relief on appeal: he argues that he has been

wrongfully incarcerated because he was never arrested, charged, tried, or convicted

of a crime. He asserts that there is no record of a criminal judgment or sentencing

order against him. That contention is false, and we take judicial notice of his 1985

state court conviction for first degree murder and accompanying life sentence. See

State v. Martin, No. CRF-84-169 (Okla. 15th Jud. Dist. Ct. Apr. 25, 1985)

(unpublished) (judgment and sentence on plea of guilty). To the extent that Martin

now challenges the validity of that conviction and sentence, § 2241 is not the

                                           2
appropriate avenue for relief. See Prost v. Anderson, 636 F.3d 578, 581 (10th Cir.

2011) (explaining that “§ 2241 petitions . . . are generally reserved for complaints

about the nature of a prisoner’s confinement, not the fact of his confinement”); Brace

v. United States, 634 F.3d 1167, 1169 (10th Cir. 2011) (“A petition brought under 28

U.S.C. § 2241 typically attacks the execution of a sentence rather than its validity . . .

.” (quotation omitted)). Martin appears to have abandoned all other grounds for

relief asserted below. Accordingly, the district court’s dismissal of his wrongful

incarceration claim is not reasonably debatable.

                                           III

      For the foregoing reasons, we DENY Martin’s application for a COA and

DISMISS the appeal. Because Martin has not demonstrated the existence of a

reasoned, nonfrivolous argument on appeal, his motion to proceed in forma pauperis

is DENIED. See DeBardeleben v. Quinlan, 937 F.2d 502, 505 (10th Cir. 1991).




                                             Entered for the Court


                                             Carlos F. Lucero
                                             Circuit Judge




                                            3